Filed 8/29/14
                            CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                      DIVISION FOUR




KEITH A. BROWN,                                    B249825

        Plaintiff and Appellant,                   (Los Angeles County
                                                   Super. Ct. No. BC497928)
        v.

COUNTY OF LOS ANGELES,

        Defendant and Respondent.




        APPEAL from an order of the Superior Court of Los Angeles County,
Mary H. Strobel, Judge. Affirmed.
        Keith A. Brown, in pro. per., for Plaintiff and Appellant.
        John F. Krattli, County Counsel, Jennifer A. D. Lehman, Acting Assistant County
Counsel, Edward L. Hsu, Deputy County Counsel, for Defendant and Respondent.
                           ______________________________
       Keith A. Brown appeals from an order sustaining respondent County of Los
Angeles’ demurrer without leave to amend.1 Appellant contends that, under civil contract
law, his plea of guilty is invalid because he was a minor when it was entered. Appellant
may not challenge his criminal conviction by means of a civil lawsuit. We affirm the
order of dismissal.


                      FACTUAL AND PROCEDURAL SUMMARY
       In 1987, appellant pled guilty to second degree murder and was sentenced to
seventeen years to life in prison. In 2012, he filed this civil action against respondent,
alleging “contract fraud” and seeking $30 million in damages and a declaration that his
plea was void. Appellant claimed that he was 16 years old at the time the plea was
entered and that he was “coerced” to enter it. He asserted the plea was entered pursuant
to a plea bargain, in violation of Civil Code sections 38 and 1556, which provide that
minors and persons “entirely without understanding” may not contract. The trial court
sustained respondent’s demurrer without leave to amend, ruling that appellant could not
rely on civil statutes to challenge a criminal judgment in civil court. Appellant filed a
notice of appeal from the court’s minute order. An order of dismissal was subsequently
entered.


                                       DISCUSSION
       When the trial court sustains a demurrer, we review the complaint de novo to
determine whether it contains facts sufficient to state a cause of action. (Holland v. Jones
(2012) 210 Cal. App. 4th 378, 381.) We accept as true all properly pled material facts and
consider matters subject to judicial notice. (Zelig v. County of Los Angeles (2002)
27 Cal. 4th 1112, 1126.)


       1
        We deem appellant’s premature appeal from the nonappealable order sustaining a
demurrer without leave to amend to be an appeal from the subsequent judgment of
dismissal. (See Bame v. City of Del Mar (2001) 86 Cal. App. 4th 1346, 1353, fn. 5.)

                                              2
       Appellant’s civil challenge to his criminal conviction is barred by the established
rule that civil actions may not be used to challenge “the validity of outstanding criminal
judgments.” (Yount v. City of Sacramento (2008) 43 Cal. 4th 885, 893 (Yount), quoting
Heck v. Humphrey (1994) 512 U.S. 477, 486 (Heck).) ‘“[I]n order to recover damages
for . . . harm caused by actions whose unlawfulness would render a conviction or
sentence invalid, a [civil] plaintiff must prove that the conviction or sentence has been
reversed on direct appeal, expunged by executive order, declared invalid by a state
tribunal authorized to make such a determination, or called into question by a federal
court’s issuance of a writ of habeas corpus [citation].”’ (Id. at p. 894.) Using a civil suit
to collaterally attack an outstanding criminal conviction contravenes the “‘“strong
judicial policy against the creation of two conflicting resolutions arising out of the same
or identical transaction.’”” (Id. at p. 897.)
       Appellant’s reliance on Civil Code sections 38 and 1556 to argue that plea
bargains with minors are void as a matter of law is misplaced. Appellant argues that a
plea agreement “is a form of contract,” so it should be interpreted and enforced under
general contract principles. (See People v. Shelton (2006) 37 Cal. 4th 759, 767; People v.
Renfro (2004) 125 Cal. App. 4th 223, 230.) He then incorrectly assumes that since civil
statutes govern contracts in general, they must govern plea bargains as well. As the court
explained in People v. Kim (2011) 193 Cal. App. 4th 1355, 1361–1362, on which appellant
relies, the Penal Code governs the acceptance of plea bargains by the criminal court. The
relevant considerations are whether the plea bargain was “freely and voluntarily made”
and whether it has a factual basis. (See Pen. Code, § 1192.5; cf. Cal. Rules of Court,
rule 5.778(c) & (e); Ricki J. v. Superior Court (2005) 128 Cal. App. 4th 783, 791 [minor’s
admission of allegations in juvenile dependency proceeding is equivalent to guilty plea];
In re Jermaine B. (1999) 69 Cal. App. 4th 634, 640 [principles underlying Pen. Code,
§ 1192.5 applicable to juvenile delinquency proceedings].) Since plea bargains are
enforced by courts on “due process grounds,” principles of contract law should not be
imported wholesale into the plea bargaining process. (Leo v. Superior Court (1986)
179 Cal. App. 3d 274, 283.)

                                                3
       In People v. Mortera (1993) 14 Cal. App. 4th 861, 864 (Mortera), the court rejected
a challenge to a guilty plea under former Civil Code section 35, which allowed a minor to
disaffirm certain contracts. The court explained that “[i]n a criminal proceeding
involving a guilty plea, the court must ascertain if the defendant, either juvenile or adult,
has been apprised of his or her constitutional rights and has knowingly and intelligently
waived them. In considering a motion to withdraw a guilty plea, the trial court must
evaluate whether the defendant has presented sufficient information to show he entered
the guilty plea under a mistake, an inadvertence or any other factor overreaching his free
and clear judgment. ([Pen. Code,] § 1018; People v. Superior Court (1974) 11 Cal. 3d
793, 797.)” (Mortera, at p. 864.) A defendant’s age is one factor among many that may
be relevant to the issue of voluntariness; it is not the sole factor. (See In re Uriah R.
(1999) 70 Cal. App. 4th 1152, 1158 [juvenile waivers generally valid]; In re Charles P.
(1982) 134 Cal. App. 3d 768, 772 [minor’s age alone does not prevent waiver of rights].)
       Dismissal of the complaint was proper because appellant has failed to state a cause
of action.


                                      DISPOSITION
       The order is affirmed. The parties are to bear their own costs on appeal.
       CERTIFIED FOR PUBLICATION




                                                          EPSTEIN, P. J.
We concur:



       WHILLITE, J.



       MANELLA, J.


                                              4